EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is dated as
of April 8, 2014, among INTERLINE BRANDS, INC., a New Jersey corporation (the
“Company”), WILMAR FINANCIAL, INC., a Delaware corporation (“Wilmar Financial”),
JANPAK, LLC, a West Virginia limited liability company (“JanPak”), JANPAK OF
SOUTH CAROLINA, LLC, a South Carolina limited liability company (“JanPak SC”),
JANPAK OF TEXAS, LLC, a Texas limited liability company (“JanPak Texas”), IBI
MERCHANDISING SERVICES, INC., a Delaware corporation (“IBI Merchandising”, and
together with the Company, Wilmar Financial, JanPak, JanPak SC and JanPak Texas,
the “Borrowers”), INTERLINE BRANDS, INC., a Delaware corporation (“Holdings”),
GLENWOOD ACQUISITION LLC, a Delaware limited liability company (“Glenwood”), and
ZIP TECHNOLOGY, LLC a West Virginia limited liability company (“Zip LLC”, and
together with Holdings, Glenwood and the Borrowers, the “Loan Parties”), the
Lenders signatory hereto, and BANK OF AMERICA, N.A., a national banking
association, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement referred
to below.

RECITALS:

A. The Company, Wilmar Holdings, Inc., a Delaware corporation (“Wilmar
Holdings”), and Wilmar Financial, as borrowers, Holdings and Glenwood, as
guarantors, the financial institutions party thereto as lenders (the “Lenders”)
and the Administrative Agent entered into that certain Credit Agreement dated as
of September 7, 2012 (as amended, supplemented or otherwise modified from time
to time prior to the date hereof, including by that certain (i) Joinder
Agreement dated as of December 11, 2012, among JanPak, JanPak SC, JanPak Texas
and Zip LLC (or their respective predecessors-in-interest) and the
Administrative Agent, (ii) Joinder Agreement dated as of April 4, 2013, between
IBI Merchandising and the Administrative Agent and (iii) First Amendment to
Credit Agreement dated as of March 17, 2014, among the Loan Parties, the Lenders
signatory thereto and the Administrative Agent, the “Credit Agreement”),
pursuant to which the Lenders have agreed to make Loans and provide certain
other credit accommodations to the Borrowers. Wilmar Holdings has been merged
into the Company with the Company as the surviving entity.

B. In order to induce the Lenders to enter into, or to continue to extend credit
under, the Credit Agreement, the Loan Parties (other than Holdings) entered into
that certain Amended and Restated Pledge and Security Agreement dated as of
March 17, 2014 (the “Security Agreement”), pursuant to which such Loan Parties
granted to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in their respective personal property as security for the
Secured Obligations.

C. The Borrowers have requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as set forth herein, in order to, among
other things, (i) adjust the threshold for calculating the Applicable Commitment
Fee Rate, (ii) reduce the pricing grid in the definition of “Applicable Rate”
and (iii) extend the Maturity Date to a five (5) year term from the Second
Amendment Effective Date.

 

1



--------------------------------------------------------------------------------

D. The Loan Parties (other than Holdings) have requested that the Administrative
Agent and the Lenders agree to amend the Security Agreement in order to, among
other things, (i) increase the thresholds for excluded deposit and securities
accounts and for disclosing counterclaims on accounts and returns of inventory
and (ii) revise certain covenant default grace periods thereunder.

E. Subject to the conditions in Section 3, the Lenders have agreed to such
requests and to amend the Credit Agreement and the Security Agreement as set
forth herein;

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Loan Parties, the
Administrative Agent and the Lenders hereby agree as follows:

Section 1. Credit Agreement Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this Second Amendment, the
Credit Agreement shall be amended effective as of the Second Amendment Effective
Date (as defined below) in the manner provided in this Section 1.

1.1 Amendment to Definition of Applicable Commitment Fee Rate. The definition of
“Applicable Commitment Fee Rate” set forth in Section 1.01 of the Credit
Agreement shall be restated in its entirety as follows:

“Applicable Commitment Fee Rate” means, for any day, with respect to the
commitment fees payable hereunder, the rate per annum set forth below under the
caption “Commitment Fee Rate”, based upon the Average Utilization during the
preceding calendar quarter:

 

Average Utilization

   Commitment Fee
Rate  

Category 1

     0.250   

Average Utilization > 25%

  

Category 2

     0.375   

Average Utilization £ 25%

  

On the Second Amendment Effective Date and continuing until the first calendar
quarter end thereafter, the Applicable Commitment Fee Rate shall be as set forth
in Category 1.

 

2



--------------------------------------------------------------------------------

1.2 Amendment to Definition of Applicable Rate. The definition of “Applicable
Rate” set forth in Section 1.01 of the Credit Agreement shall be restated in its
entirety as follows:

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, as the case may be, the applicable rate per annum set forth
below under the caption “Revolver ABR Spread” or “Revolver Eurodollar Spread”,
as the case may be, based upon the Borrowers’ average daily Availability for the
most recent fiscal quarter determined as of the most recent determination date:

 

Availability

   Revolver
ABR Spread      Revolver
Eurodollar Spread  

Category 1

     0.25         1.25   

> $150,000,000

     

Category 2

     0.50         1.50   

> $75,000,000 but £ $150,000,000

     

Category 3

     0.75         1.75   

£ $75,000,000

     

On the Second Amendment Effective Date and continuing until the first adjustment
thereafter, the Applicable Rate shall be as set forth in Category 2.
Notwithstanding the foregoing, Category 1 shall not be available until after
March 31, 2015, and the Applicable Rate shall instead be determined by reference
to Category 2 in cases where Category 1 would otherwise have been applicable
during such time period. For purposes of the foregoing, (a) the Applicable Rate
shall be determined as of the end of each fiscal quarter of the Borrowers based
upon the Borrowers’ Borrowing Base Certificates delivered pursuant to
Section 5.01(e) and (b) each change in the Applicable Rate shall be effective
during the period commencing on the first day of the calendar month following
the receipt by the Administrative Agent of the financial statements and
Compliance Certificate for the fiscal quarter or, in the case of the last fiscal
quarter of each year, the calendar year then ended pursuant to Section 5.01(a)
or (b), as applicable, and ending on the date immediately preceding the
effective date of the next such change; provided that the Applicable Rate in
Category 3 above and, after March 31, 2015, Category 2 above determined as of
the end of such fiscal quarter shall decrease by 0.25% if the Fixed Charge
Coverage Ratio for the period of four consecutive fiscal quarters ending on the
last day of such fiscal quarter is greater than 1.75:1.00. Availability shall be
deemed to be in Category 3 at the option of the Administrative Agent or at the
request of the Required Lenders if the Borrowers fail to deliver a Borrowing
Base Certificate required to be delivered pursuant to Section 5.01(e), during
the period from the expiration of the time for delivery thereof until such
Borrowing Base Certificate is delivered.

 

3



--------------------------------------------------------------------------------

1.3 Amendment to Definition of Fixed Charges. The definition of “Fixed Charges”
set forth in Section 1.01 of the Credit Agreement shall be restated in its
entirety as follows:

“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus scheduled principal payments on Indebtedness made during
such period, plus expense for income taxes paid in cash, plus dividends or
distributions and repurchases, redemptions or retirement of the Equity Interests
of Holdings, in each case paid in cash, all calculated for Holdings and its
Restricted Subsidiaries on a consolidated basis; provided that any dividends or
distributions made by Holdings pursuant to Sections 6.08(a)(iii) or (vi) shall
be excluded from Fixed Charges for purposes of calculating compliance with
Sections 6.05(g)(iii) and 6.12 and determining the Applicable Rate (but for no
other purpose).

1.4 Amendment to Definition of Maturity Date. The definition of “Maturity Date”
set forth in Section 1.01 of the Credit Agreement shall be restated in its
entirety as follows:

“Maturity Date” means April 8, 2019 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.

1.5 Additional Definition of Second Amendment Effective Date. The following
definitions shall be added to Section 1.01 of the Credit Agreement in
alphabetical order:

“Second Amendment Effective Date” means April 8, 2014, which is the date on
which the conditions specified in Section 3 of that certain Second Amendment to
the Credit Agreement, among the Loan Parties, the Lenders and the Administrative
Agent, are satisfied.

1.6 Amendment to Section 2.18(b). The following sentence shall be added to the
end of clause (b) of Section 2.18 of the Credit Agreement:

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party (but appropriate
adjustments shall be made with respect to amounts obtained from the other Loan
Parties to preserve the allocations in any applicable category).

1.7 Amendment to Section 9.02(c). The reference to “Company Notes” in clause
(c) of Section 9.02 of the Credit Agreement shall be deleted and replaced with
“Term Loans”.

1.8 Amendment to Section 9.02(c). The second sentence of clause (c) of
Section 9.02 of the Credit Agreement shall be restated in its entirety to read
as follows:

The Lenders hereby further authorize the Administrative Agent, at its option and
its sole discretion, to release any Liens granted to the Administrative Agent by
the Loan Parties on any Collateral as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Section 7.01 or as required
by the Intercreditor Agreement.

 

4



--------------------------------------------------------------------------------

Section 2. Amendment to Security Agreement. On the Second Amendment Effective
Date, the Lenders hereby authorize the Administrative Agent to enter into an
amendment to the Security Agreement in the form attached as Exhibit A (the
“Security Agreement Amendment”).

Section 3. Conditions Precedent to Amendments. Each of the amendments to the
Credit Agreement contained in Section 1 hereof and the authorization in
Section 2 hereof are subject to the satisfaction of each of the following
conditions precedent (the date on which all such conditions are satisfied, the
“Second Amendment Effective Date”):

3.1 Second Amendment. Administrative Agent shall have received counterparts of
this Second Amendment executed on behalf of Administrative Agent, each Loan
Party and each Lender.

3.2 Security Agreement Amendment. Administrative Agent shall have received
counterparts of the Security Agreement Amendment executed on behalf of the
Administrative Agent and each Loan Party (other than Holdings).

3.3 Representations and Warranties. The representations and warranties of each
Loan Party contained in the Credit Agreement (as amended hereby), this Second
Amendment and the other Loan Documents shall be true and correct in all material
respects (except to the extent that any representation and warranty is qualified
by materiality in which case it shall be true and correct in all respects) on
and as of the Second Amendment Effective Date (except for representations and
warranties that expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality in which case it shall be true and correct in all
respects) as of such earlier date).

3.4 No Defaults. No Default or Event of Default shall have occurred and be
continuing.

3.5 Officer’s Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Second Amendment Effective Date and
executed by its secretary or assistant secretary, which shall (A) certify the
resolutions of its board of directors, members or other body authorizing the
execution, delivery and performance of the Second Amendment, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Second Amendment, (C) contain
appropriate attachments, including the certificate or articles of incorporation
or organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party as of a recent date and a

 

5



--------------------------------------------------------------------------------

true and correct copy of its by-laws or operating, management or partnership
agreement (or a “bring down” certificate indicating no changes to the foregoing
from those most recently delivered to the Administrative Agent) and (ii) good
standings as of a recent date.

3.6 Fees. The Administrative Agent, on behalf of the Lenders, and Bank of
America, N.A., in its separate capacity as lead arranger for the Second
Amendment, shall have received all fees required to be paid on the Second
Amendment Effective Date pursuant to a separate fee letter, and all expenses for
which invoices have been presented at least three days prior to the Second
Amendment Effective Date (including the reasonable fees and expenses of legal
counsel).

3.7 Other Documents and Actions. The Loan Parties shall have provided to the
Administrative Agent such other documents and taken such other actions as
reasonably requested by the Administrative Agent.

Section 4. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Second Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent as follows:

4.1 Loan Document Representations and Warranties. Prior to and after giving
effect to this Second Amendment and any Borrowings being made on the Second
Amendment Effective Date, the representations and warranties of such Loan Party
contained in Article III of the Credit Agreement, or which are contained in any
other Loan Document or other document furnished at any time under or in
connection with the Credit Agreement are true and correct in all material
respects on and as of the Second Amendment Effective Date (or, with respect to
representations and warranties qualified by materiality, in all respects),
except, in each case, to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct,
or true and correct in all material respects, as the case may be, as of such
earlier date.

4.2 Power and Authority; No Contravention; Authorizations and Approvals. Each of
this Second Amendment and each of the Loan Documents or amendments thereto or
restatements thereof executed by such Loan Party in connection herewith
(collectively, the “Second Amendment Documents”) has been duly authorized by all
necessary organizational actions and, if required, actions by equity holders, on
the part of such Loan Party and do not (i) require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (A) such as have been obtained or made and are in full force and effect
and (B) such approvals, authorizations or consents the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect; (ii) violate (A) the certificate or articles of incorporation or
organization, by-laws, operating, management or partnership agreement or other
organizational documents of any Loan Party or any of its Restricted Subsidiaries
or (B) any material Requirement of Law applicable to any Loan Party or any of
its Restricted Subsidiaries, (iii) violate or result in a default under the Term
Loan Agreement, the Holdings Notes Indenture or any other material indenture,
agreement or instrument binding upon any Loan Party or any of its Restricted
Subsidiaries or its assets, or give

 

6



--------------------------------------------------------------------------------

rise to a right thereunder to require any prepayment to be made by any Loan
Party or any of its Restricted Subsidiaries, and (iv) result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents and Liens
permitted under Section 6.02 of the Credit Agreement.

4.3 Enforceable Obligations. Each of the Second Amendment Documents to which
each Loan Party is a party have been duly executed and delivered by such Loan
Party and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4.4 No Defaults. Prior to and after giving effect to this Second Amendment and
any Borrowings being made on the Second Amendment Effective Date, no Default or
Event of Default exists.

Section 5. Miscellaneous.

5.1 Reaffirmation of Loan Documents. All of the terms and provisions of the
Credit Agreement and the other Loan Documents shall, except as amended and
modified hereby, remain in full force and effect and are hereby ratified and
affirmed by the Loan Parties. Each of the amendments to the Credit Agreement
contemplated hereby shall not limit or impair any Liens securing the
Obligations, which Liens are hereby ratified and affirmed by the Loan Parties.
This Second Amendment is a Loan Document.

5.2 Reaffirmation of Guaranty. Each Loan Guarantor hereby ratifies and affirms
its guaranty obligations under Article X of the Credit Agreement and agrees that
such Loan Guarantor continues to unconditionally and irrevocably guarantee the
prompt payment and performance of the Guaranteed Obligations thereunder.

5.3 Agent Titles. Bank of America, N.A. and Goldman Sachs Lending Partners LLC
are hereby appointed as joint bookrunners and joint lead arrangers in connection
with this Second Amendment (with Bank of America, N.A. acting with lead left
placement). Wells Fargo Bank, National Association, KeyBank National
Association, U.S. Bank National Association and TD Bank, N.A. are hereby
appointed as co-documentation agents in connection with this Second Amendment.
Goldman Sachs Lending Partners LLC is hereby appointed as syndication agent in
connection with this Second Amendment. The lead arrangers, the co-documentation
agents and the syndication agent shall not have any right, power, obligation,
liability, responsibility or duty under this Second Amendment other than those
applicable to all Lenders as such. To the fullest extent permitted by law, each
Lender hereby waives and releases any claims that it may have against the lead
arrangers, the co-documentation agents and the syndication agent in their
capacities as such with respect to any breach or alleged breach of agency or
fiduciary duty to such Lender in connection with any aspect of any transaction
contemplated hereby.

 

7



--------------------------------------------------------------------------------

5.4 Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

5.5 Legal Expenses. The Borrowers hereby agree to pay on demand all reasonable
fees and expenses of counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Second Amendment and all related documents.

5.6 Counterparts; Execution. This Second Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. Each of the
amendments to the Credit Agreement set forth in Section 1 of this Second
Amendment shall become effective when the Administrative Agent has received
counterparts bearing the signatures of all required parties hereto and the
conditions set forth in Section 3 are satisfied. Facsimiles or other electronic
transmissions (e.g., .pdf) shall be effective as originals.

5.7 Entire Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN
THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

5.8 Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.

5.9 Governing Law. This Second Amendment shall be governed by the laws of the
State of New York, without giving effect to any conflict of law provisions (but
giving effect to section 5-1401 of the New York general obligation law and
federal laws relating to national banks).

[Remainder of page intentionally left blank. Signature page follows.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

BORROWERS: INTERLINE BRANDS, INC., a New Jersey corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   Chief Financial Officer WILMAR FINANCIAL,
INC., a Delaware corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   President and Chief Financial Officer
JANPAK, LLC, a West Virginia limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President JANPAK OF SOUTH CAROLINA, LLC,
a South Carolina limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President JANPAK OF TEXAS, LLC, a Texas
limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President

 

9



--------------------------------------------------------------------------------

IBI MERCHANDISING SERVICES, INC., a Delaware corporation By:  

/s/ Anthony Scott

  Name:   Anthony Scott   Title:   President and Secretary

 

10



--------------------------------------------------------------------------------

OTHER LOAN PARTIES/LOAN GUARANTORS: INTERLINE BRANDS, INC., a Delaware
corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   Chief Financial Officer GLENWOOD
ACQUISITION LLC, a Delaware limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President ZIP TECHNOLOGY, LLC, a West
Virginia limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President

 

11



--------------------------------------------------------------------------------

  AGENTS AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent and as a
Lender By:  

/s/ John Getz

  Name:   John Getz   Title:   Senior Vice President

 

12



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

13



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Matt Harbour

  Name:   Matt Harbour   Title:   Authorized Signatory

 

14



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nicole C. Manies

  Name:   Nicole C. Manies   Title:   Vice President

 

15



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Nadine M. Eames

  Name:   Nadine M. Eames   Title:   Vice President

 

16



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:  

/s/ Edmundo Kahn

  Name:   Edmundo Kahn   Title:   Vice-President

 

17



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Scott Martin

  Name:   Scott Martin   Title:   Asst Vice President

 

18



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Vice President

 

19



--------------------------------------------------------------------------------

EXHIBIT A

SECURITY AGREEMENT AMENDMENT

[Follows this Page]

 

20



--------------------------------------------------------------------------------

FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“First Amendment”) is dated as of April 8, 2014, among INTERLINE BRANDS, INC., a
New Jersey corporation (the “Company”), WILMAR FINANCIAL, INC., a Delaware
corporation (“Wilmar Financial”), JANPAK, LLC, a West Virginia limited liability
company (“JanPak”), JANPAK OF SOUTH CAROLINA, LLC, a South Carolina limited
liability company (“JanPak SC”), JANPAK OF TEXAS, LLC, a Texas limited liability
company (“JanPak Texas”), IBI MERCHANDISING SERVICES, INC., a Delaware
corporation (“IBI Merchandising”), GLENWOOD ACQUISITION LLC, a Delaware limited
liability company (“Glenwood”), and ZIP TECHNOLOGY, LLC a West Virginia limited
liability company (“Zip LLC”, and together with the Company, Wilmar Financial,
JanPak, JanPak SC, JanPak Texas, IBI Merchandising and Glenwood, the “Initial
Grantors”), and BANK OF AMERICA, N.A., a national banking association, in its
capacity as administrative agent for the Secured Parties (the “Administrative
Agent”). Capitalized terms used and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement referred to below.

RECITALS:

A. The Company, Wilmar Holdings, Inc., a Delaware corporation (“Wilmar
Holdings”), and Wilmar Financial, as borrowers, Interline Brands, Inc., a
Delaware corporation (“Holdings”), and Glenwood, as guarantors, the financial
institutions party thereto as lenders (the “Lenders”) and the Administrative
Agent entered into that certain Credit Agreement dated as of September 7, 2012
(as amended, supplemented or otherwise modified from time to time prior to the
date hereof, including by that certain (i) Joinder Agreement dated as of
December 11, 2012, among JanPak, JanPak SC, JanPak Texas and Zip LLC (or their
respective predecessors-in-interest) and the Administrative Agent, (ii) Joinder
Agreement dated as of April 4, 2013, between IBI Merchandising and the
Administrative Agent and (iii) First Amendment to Credit Agreement dated as of
March 17, 2014, among the Initial Grantors, Holdings, the Lenders signatory
thereto and the Administrative Agent, the “Credit Agreement”), pursuant to which
the Lenders have agreed to make Loans and provide certain other credit
accommodations to the borrowers under the Credit Agreement. Wilmar Holdings has
been merged into the Company with the Company as the surviving entity.

B. In order to induce the Lenders to enter into, or to continue to extend credit
under, the Credit Agreement, the Initial Grantors entered into that certain
Amended and Restated Pledge and Security Agreement dated as of March 17, 2014
(the “Security Agreement”), pursuant to which the Initial Grantors granted to
the Administrative Agent (or confirmed that the Administrative Agent already
possessed), for the benefit of the Secured Parties, a security interest in their
respective personal property as security for the Secured Obligations.

C. The borrowers under the Credit Agreement have requested, and the Lenders have
agreed, to amend the Credit Agreement pursuant to a Second Amendment to Credit
Agreement (the “Second Amendment”) in order to, among other things, make certain
changes to the Credit Agreement and authorize the Administrative Agent to enter
into this First Amendment.



--------------------------------------------------------------------------------

D. The Administrative Agent, with the consent of the Lenders (as reflected in
the Second Amendment), has agreed to amend the Security Agreement in order to,
among other things, (i) increase the threshold for excluded deposit and
securities accounts under the Security Agreement, (ii) increase the threshold
for counterclaims on Eligible Accounts required to be disclosed to
Administrative Agent, (iii) increase the threshold for returns on Inventory
required to be disclosed to Administrative Agent and (iv) revise certain
defaults under the Security Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Initial Grantors and the
Administrative Agent hereby agree as follows:

Section 1. Security Agreement Amendments. In reliance on the representations,
warranties, covenants and agreements contained in this First Amendment, the
Security Agreement shall be amended effective as of the date hereof in the
manner provided in this Section 1.

1.1 Amendment to Definition of Excluded Accounts. The reference to “$2,000,000”
in clause (c) of the definition of “Excluded Accounts” set forth in Section 1.3
of the Security Agreement shall be deleted and replaced with “$5,000,000”.

1.2 Amendment to Section 4.2(c). Each reference to “$1,000,000” in clause (c) of
Section 4.2 of the Security Agreement shall be deleted and replaced with
“$2,500,000”.

1.3 Amendment to Section 4.3(b). The reference to “$1,000,000” in the second
sentence of clause (b) of Section 4.3 of the Security Agreement shall be deleted
and replaced with “$2,500,000”.

1.4 Amendment to Section 5.1(a). Clause (a) of Section 5.1 of the Security
Agreement shall be restated in its entirety as follows:

 

  (a)

(i) The breach by any Grantor of any of the terms or provisions of Sections
4.1(a) (which breach of Section 4.1(a) will be deemed not to have occurred as
long as such Grantor’s books and records are being maintained in accordance with
prior customary practices), (d), (e) or (f), Sections 4.2(b) or (c), Sections
4.3(b) or (c), Sections 4.6(a), (b), (c)(i) through (iii) or (c)(v), Sections
4.7(a) or (b), Section 4.8, Section 4.9, Section 4.10, Section 4.11(a),
Section 4.12, Section 4.13, Section 4.14, Section 7.1 or Section 7.3; (ii) the
breach by any Grantor of any of the terms or provisions of Sections 4.11(b) or
(c), which, in each case under this clause (ii), is not remedied within five
days after the earlier of such Grantor’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any



--------------------------------------------------------------------------------

  Secured Party), or (iii) the breach by any Grantor of any of the terms or
provisions of Sections 4.1(b), (c) or (g), Section 4.2(a), Section 4.3(a),
Section 4.4, Section 4.6(c)(iv) or Section 7.2 which, in each case under this
clause (iii), is not remedied within fifteen days after the earlier of such
Grantor’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Secured Party).

1.5 Amendment to Section 7.2. Section 7.2 of the Security Agreement shall be
restated in its entirety as follows:

 

  7.2 Covenant Regarding New Deposit Accounts. Upon opening or replacing any
Collateral Deposit Account or any other Deposit Account that is not an Excluded
Account, or upon the designation of any Excluded Account as a Collateral Deposit
Account or at such time as any other Deposit Account ceases to qualify as an
Excluded Account, each Grantor shall (a) open or maintain such Collateral
Deposit Account or other Deposit Account at institutions permitted under
Section 5.12 of the Credit Agreement, and (b) cause each bank or financial
institution at which such Deposit Account is opened or maintained, so long as
such Deposit Account is not an Excluded Account, or such Collateral Deposit
Account is opened or maintained, to enter into a Deposit Account Control
Agreement with the Administrative Agent in order to give the Administrative
Agent Control thereof. In the case of Deposit Accounts maintained with the
Secured Parties, the terms of such letter shall be subject to the provisions of
the Credit Agreement regarding setoffs.

Section 2. Representations and Warranties. To induce the Administrative Agent to
enter into this First Amendment, each Initial Grantor hereby represents and
warrants to the Administrative Agent and the other Secured Parties as follows:

2.1 Security Agreement Representations and Warranties. Prior to and after giving
effect to this First Amendment, the representations and warranties of such
Initial Grantor contained in Article III of the Security Agreement or any other
document furnished at any time under or in connection with the Security
Agreement are true and correct in all material respects on and as of the date
hereof (or, with respect to representations and warranties qualified by
materiality, in all respects), except, in each case, to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct, or true and correct in all material respects, as
the case may be, as of such earlier date.

2.2 Power and Authority; No Contravention; Authorizations and Approvals. This
First Amendment and has been duly authorized by all necessary organizational
actions and, if required, actions by equity holders, on the part of such Initial
Grantor and do not (i) require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (A) such
as have been obtained or made and are in full force and effect and (B) such
approvals, authorizations or consents the



--------------------------------------------------------------------------------

failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect; (ii) violate (A) the certificate or articles of
incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational documents of any Initial Grantor or (B) any
material Requirement of Law applicable to any Initial Grantor, (iii) violate or
result in a default under the Term Loan Agreement, the Holdings Notes Indenture
or any other material indenture, agreement or instrument binding upon any
Initial Grantor or its assets, or give rise to a right thereunder to require any
prepayment to be made by any Loan Party, and (iv) result in the creation or
imposition of any Lien on any asset of any Initial Grantor, except Liens created
pursuant to the Loan Documents and Liens permitted under Section 6.02 of the
Credit Agreement.

2.3 Enforceable Obligations. This First Amendment has been duly executed and
delivered by such Initial Grantor and constitutes a legal, valid and binding
obligation of such Initial Grantor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

2.4 No Defaults. Prior to and after giving effect to this First Amendment, no
Default or Event of Default exists.

Section 3. Miscellaneous.

3.1 Reaffirmation of Security Agreement. All of the terms and provisions of the
Security Agreement shall, except as amended and modified hereby, remain in full
force and effect and are hereby ratified and affirmed by each Initial Grantor.
Each of the amendments to the Security Agreement contemplated hereby shall not
limit or impair any Liens securing the Obligations, which Liens are hereby
ratified and affirmed by the Initial Grantors. This First Amendment is a Loan
Document.

3.2 Parties in Interest. All of the terms and provisions of this First Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

3.3 Legal Expenses. The Initial Grantors hereby agree to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this First Amendment and all related documents.

3.4 Counterparts; Execution. This First Amendment may be executed in
counterparts, and all parties need not execute the same counterpart. Facsimiles
or other electronic transmissions (e.g., .pdf) shall be effective as originals.

3.5 Entire Agreement. THIS FIRST AMENDMENT, THE SECURITY AGREEMENT, THE CREDIT
AGREEMENT, THE SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.



--------------------------------------------------------------------------------

3.6 Headings. The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.

3.7 Governing Law. This First Amendment shall be governed by the laws of the
State of New York, without giving effect to any conflict of law provisions (but
giving effect to section 5-1401 of the New York general obligation law and
federal laws relating to national banks).

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

INITIAL GRANTORS: INTERLINE BRANDS, INC., a New Jersey corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   Chief Financial Officer WILMAR FINANCIAL,
INC., a Delaware corporation By:  

/s/ John K. Bakewell

  Name:   John K. Bakewell   Title:   President and Chief Financial Officer
JANPAK, LLC, a West Virginia limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President JANPAK OF SOUTH CAROLINA, LLC,
a South Carolina limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President JANPAK OF TEXAS, LLC, a Texas
limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President

 

Signature Page to First Amendment to Amended and Restated Pledge and Security
Agreement



--------------------------------------------------------------------------------

IBI MERCHANDISING SERVICES, INC., a Delaware corporation By:  

/s/ Anthony Scott

  Name:   Anthony Scott   Title:   President and Secretary GLENWOOD ACQUISITION
LLC, a Delaware limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President ZIP TECHNOLOGY, LLC, a West
Virginia limited liability company By:  

/s/ Kenneth D. Sweder

  Name:   Kenneth D. Sweder   Title:   President

 

Signature Page to First Amendment to Amended and Restated Pledge and Security
Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ John Getz

  Name:   John Getz   Title:   Senior Vice President

 

Signature Page to First Amendment to Amended and Restated Pledge and Security
Agreement